DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (2016/0183275 found in IDS dated 6/22/2020) in view of Zhou et al (2020/0204237).
Regarding claims 1, 8 and 15.  Inoue teaches a program, method and a system comprising:
a memory storing machine-executable instructions; and a processing unit coupled to the memory, the processing unit configured to execute the instructions to cause the system to (figure 1, 0041-0043, wherein eNB and UEs comprising memory, program and processor to cause the system to):
obtain a set of coordinate information representing a spatial location of an electronic device (ED) (figure 2, 0045-0045 wherein UE reports Channel State Information (CSI) and UE location to the eNB, 0082-0083 wherein UE reports Channel Quality Indicator (CQI) and location information to eNB, figure 17, 0099-0100 wherein each UE reports CSI together with location information to the eNB);
obtain a set of signal-related information related to wireless signaling from the ED (figure 2, 0045-0045 wherein UE reports Channel State Information (CSI) and UE location to the eNB, 0082-0083 wherein UE reports Channel Quality Indicator (CQI) and location information to eNB, figure 17, 0099-0100 wherein each UE reports CSI together with location information to the eNB);
generate a set of associated information for associating the set of coordinate information with the set of signal-related information (figure 2, 0046 wherein eNB determines an antenna configurations based upon CSI and UE location information reported from UE, figure 17, 0101 wherein eNB collects and stores the information in a 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed); and
provide the set of associated information for performing wireless communication management (figure 2, 0047 wherein eNB generates antenna configurations based upon CSI and UE location information reported from UE, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
	
Inoue does not explicitly show spatial location of an electronic device (ED).
Zhou teaches dynamically managing beams (0004).  Zhou teaches UE feeds back a beam switch metric to the eNB which is used by eNB for setting beam management parameters (0005).  Zhou teaches the reported beam switch metric includes one or more of a speed of the UE, Doppler shift of one or more transmission beams observed by the UE, distance between UE and eNB, UE movement profile that includes information related to the UE movement speed and direction, spatial location changes (0014, 0023, 0034).  The beam switch metrics may also include statistics of speed, Doppler shift, distance between UE and eNB, statistics of angular speed of UE, UE movement profile, which includes statistics on movement/rotation spatial location change range, and the like (0095).  The beam switch metrics include speed of UE, Doppler shift of transmission beams observed at the UE, UE movement profile related to UE moving speed and direction, UE spatial location changes (0114, 0136, 0171).  Zhou teaches eNB and UE use measurements to identify best wide beams to use, as well as, best narrow beams to use (0051).  eNB uses the measurement report to determine if UE is stationary or moving at high speed (0053-0054).  UE reports an indication of the signal it received with the highest signal quality to the eNB (0077).  eNB uses the stored information to predict a best beam for initial access of the UE (0094).  UE sending beam metric report in a Medium Access Control (MAC) control element (MAC-CE) that is configured for such a report (0096).  Zhou teaches beam training wherein UE reports angle of beam, UE speed and distance to the eNB (0097-0098).  Then UE may also report beam metrics of neighboring eNBs to the source eNB and the source eNB may store and use the information to predict the best beam for UE handover (0102).  Zhou teaches the UE may store and report beam metric when a speed of the UE exceeds a threshold (0104).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inoue to associate channel state information with UE spatial location changes as taught by Zhou in order to enable the eNB to dynamically manage beams (Zhou at 0004, 0010 – switch UE between one or more beams of the eNB based on UE movement profile, 0054- UE speed profile is used by eNB to quickly adapt the beam, 0089 – eNB uses information to change beam directions for UE handovers).
figure 2, 0047 wherein eNB generates antenna configurations based upon CSI and UE location information reported from UE, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed); and
generating an updated signal-related map based on the obtained signal-related map and the obtained set of coordinate information (0076-0077 wherein eNB receives location information and CSI from UEs and updates channel state information).
Regarding claims 3, 10, and 17.  Inoue teaches associating the obtained coordinate information with the obtained set of signal-related information (figure 2, 0045-0045 wherein UE reports Channel State Information (CSI) and UE location to the eNB, 0082-0083 wherein UE reports Channel Quality Indicator (CQI) and location information to eNB, figure 17, 0099-0101 wherein each UE reports CSI together with location information to the eNB, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
Regarding claims 4, 11, and 18.  Inoue teaches wherein the obtained signal-related map is determined based on the ED being stationary (0012 – scheduling for UE is determined together with allocation of an antenna configuration based upon channel UE moving speed, moving direction, 0054 – antenna configuration 1 is especially advantageous for UE selected by the scheduler when the UE remains stationary relative to the antenna of the eNB, 0057 – antenna configuration 2 is especially advantageous for UE selected by the scheduler when the UE remains stationary relative to the antenna of the eNB,  0059 – each UE may remain stationary or move in a tangential direction relative to the eNB, 0083 – location information may include the moving speed and/or moving direction of the UE, in addition to the current location, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
	Zhou teaches UEs notify eNB regarding whether they are stationary or traveling at a relatively high speed (0053).  UE informs eNB regarding changes from stationary state to a moving state enabling the eNB to quickly adapt the beam switching (0054).  UEs may be stationary or mobile (0063).
Regarding claims 5, 12 and 19.  Inoue teaches wherein the updated signal-related map is generated based on the ED being non-stationary (0012 – scheduling for UE is determined together with allocation of an antenna configuration based upon channel information, location of each UE moving speed, moving direction, 0055 – an antenna configuration with high robustness against the user’s moving direction can be selected in the similar manner, 0056-0057 – UEs moving away from or closer to the eNB,  0059 – each UE may remain stationary or move in a tangential direction 0066 – relationships between antenna configurations and moving speed of UEs,  0070 – antenna configuration selected based on UE moving information, 0083 – location information may include the moving speed and/or moving direction of the UE, in addition to the current location, figure 17, 0101 wherein eNB collects and stores the information in a database in the form of, for example, a table, 0102 – eNB determines resources to focus on the down link for UE pair, 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).
	Zhou teaches UE reports beam metrics to eNB (0014 – speed of UE, 0023 – UE movement profile, 0034 – UE moving speed and direction and/or spatial changes), Zhou teaches UEs notify eNB regarding whether they are stationary or traveling at a relatively high speed (0053).  UE informs eNB regarding changes from stationary state to a moving state enabling the eNB to quickly adapt the beam switching (0054).  UEs may be stationary or mobile (0063).
Regarding claims 7 and 14.   Inoue teaches wherein the signal-related information includes one or more of: a UE-ID of the ED; a channel condition measured by the ED (abstract, 0012– channel information, 0046 – CSI reported by the UE); a transmitter beam angle; a receiver beam angle; or a beam power.
	Zhou teaches beam switch related information (0014 – beam metrics including Doppler shift and/or beam power information, 0097-0099 – beam angle information).
2.	Claims 6, 13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Zhou further in view of Koo (2020/0092838).

	However, Zhou teaches eNB may use the beam switch metrics to predict the best beam for initial access of the UE with respect to a second eNB (0094-0095, 0102, 0107).
Koo teaches using data related to three-dimensional coverage beams to predict location of UEs (0017).  Koo teaches using information reported from UEs, such as: GPS coordinates, cell IDs, measurements such as SSB RSRP, CSI-RS, RSRQ, etc. (0030) and the traffic monitoring device may utilize a set of data feeds to locate a UE (0030).  Koo teaches associating UE identity (IMSI) with measurement reports (e.g. beam power measurements) (0031, 0040).  Koo teaches determining the location of UE based on mapped signal-related information (0043-0044).  Koo teaches training a cell-specific model for coverage of beams via machine learning (0051).  The model may then be used to process measurements from a UE to predict the location of the UE based on values of the measurements (0051).  Koo teaches using information from multiple UEs to form a coverage map, as well as, identify objects causing obstruction and/or beam reflection (0053-0054, 0056).  Koo teaches updating coverage map in real-time (0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Inoue in view of Zhou to gather beam information from UEs and train a coverage map as taught by Koo thereby enabling the network to correlate measurement data from a UE with reference data to 0017 – reduces latency related to location a UE).
Regarding claim 21.  Inoue teaches wherein the signal-related information includes one or more of: a UE-ID of the ED; a channel condition measured by the ED (abstract, 0012– channel information, 0046 – CSI reported by the UE); a transmitter beam angle; a receiver beam angle; or a beam power).
Zhou teaches beam switch related information (0014 – beam metrics including Doppler shift and/or beam power information, 0097-0099 – beam angle information).
Koo teaches association UE identification with measurement reports (0030-0031).
Response to Arguments
3.	Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
	a)   Applicant argues Inoue is silent on associating a spatial location of an ED with signal related information of the UE.  As such, Inoue does not suggest that the association is used for performing wireless communication management (paper dated 3/1/2021, bottom of page 6).
	The Examiner notes, Inoue does not explicitly show spatial location of the UE.  Furthermore, Applicant does not define: “performing wireless communication management” or what is “spatial” is referring to.  Applicant’s specification as filed provides a plurality of different suggestions:  0003 - 3D coordinates and velocity, 0069 – beam direction and mobility, 0161 – coordinate information of the UE, 0200 – measured coordinate information.  Applicant has not defined “spatial location” appearing in the 
Inoue teaches the eNB generates antenna configurations based upon CSI and UE location information reported from UE (figure 2, 0047) which reads on the overly broad claim limitation.  Inoue at figure 17, 0101 teaches the eNB collects and stores the information in a database in the form of, for example, a table and at paragraph 0102 – eNB determines resources to focus on the down link for UE pair and at 0103 – eNB collects CSI and UE location information in advance thus enabling the eNB to configure antenna parameters with high robustness against UE’s moving direction and/or moving speed).  A further review of Inoue at 0126 reveals – when UE acquires location information, GPS data or range data representing a distance from the eNB may be employed.
	b)  Applicant points to paragraphs 0051 and 0077 of Zhou and argues that Zhou does not teach signal quality measurement is associated with the UE’s stationary or non-stationary status (paper dated 3/1/2021, bottom of page 6 continuing to the top of page 7).
The Examiner disagrees.  Zhou teaches dynamically managing beams (0004).  Zhou teaches UE feeds back a beam switch metric to the eNB which is used by eNB for setting beam management parameters (0005).  Zhou teaches the reported beam switch metric includes one or more of: a speed of the UE, Doppler shift of one or more transmission beams observed by the UE, distance between UE and eNB, UE movement profile that includes information related to the UE movement speed and direction, spatial location changes (0014, 0023, 0034).  The beam switch spatial location change range, and the like (0095).  The beam switch metrics include speed of UE, Doppler shift of transmission beams observed at the UE, UE movement profile related to UE moving speed and direction, UE spatial location changes (0114, 0136, 0171).  
Furthermore, the Examiner notes prior art made of record and not relied upon also teaches UE reports spatial positioning data in conjunction with link quality to the eNB and the eNB stores and uses the measurement data to predict potentially satisfactory beamforming settings (e.g., “performing wireless communication management”) (see Azogui et al (2018/0091202)).
c)  Applicant skips the rejection for dependent claims.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(2017/0111845) Ni teaches UE measures received power from the satellite beam and reports the measurement results ALONG with its location (e.g., GPS coordinates (e.g., a spatial location), etc.) to a data processing system (0065, 0073) which is used for altering the time at which UE switches from first beam to a second beam and/or adjust the attitude of the satellite (thereby correcting any error in pointing angle of the beams transmitted from the satellite to the UE) (0019). In other words, “performing wireless communication management”.
see all, especially 0007).
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646